Name: Commission Regulation (EC) NoÃ 385/2008 of 29 April 2008 amending Council Regulation (EC) NoÃ 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) NoÃ 817/2006
 Type: Regulation
 Subject Matter: international affairs;  rights and freedoms;  international trade;  criminal law;  Asia and Oceania;  European construction
 Date Published: nan

 30.4.2008 EN Official Journal of the European Union L 116/5 COMMISSION REGULATION (EC) No 385/2008 of 29 April 2008 amending Council Regulation (EC) No 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 817/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 817/2006 (1), and in particular Article 18(1)(b), thereof, Whereas: (1) Annex VI to Regulation (EC) No 194/2008 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) Annex VII to Regulation (EC) No 194/2008 lists enterprises owned or controlled by the Government of Burma/Myanmar or its members or persons associated with them, subject to restrictions on investment under that Regulation. (3) Common Position 2008/349/CFSP of 29 April 2008 (2) amends Annex II and Annex III to Common Position 2006/318/CFSP of 27 April 2006. Annex VI and VII to Regulation (EC) No 194/2008 should, therefore, be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 1. Annex VI to Regulation (EC) No 194/2008 is hereby amended as set out in Annex I to this Regulation. 2. Annex VII to Regulation (EC) No 194/2008 is hereby amended as set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2008. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 66, 10.3.2008, p. 1. (2) See page 57 of this Official Journal. ANNEX I Annex VI to Regulation (EC) No 194/2008 is amended as follows: (1) The following notes are added to the Table Notes: 4. If not stated otherwise, all passport and ID cards are those of Burma/Myanmar. 5. The numbers in the left-hand column are for ease of reference. (2) Under the heading A. STATE PEACE AND DEVELOPMENT COUNCIL (SPDC), No Name (and possible aliases) Identifying information (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) (a) entries A1h, A3c, A3e, A7a , A8a shall be replaced by the following (changes shown in bold): A1h Kyaing San Shwe Son of Senior General Than Shwe, Owner of J's Donuts M A3c Aung Thet Mann aka Shwe Mann Ko Ko Son of General Thura Shwe Mann, Ayeya Shwe War (Wah) Company, d.o.b. 19.6.1977, Passport No CM102233 M A3e Toe Naing Mann Son of General Thura Shwe Mann, d.o.b. 29.6.1978 M A7a Lt-Gen Kyaw Win Chief of Bureau of Special Operations 2 (Kayah, Shan States), Member of the Union Solidarity and Development Association (USDA), d.o.b. 3.1.1944 M A8a Lt-Gen Tin Aye Chief of Military Ordnance, Head of UMEHL M (b) the following entries shall be added in appropriate numerical order: A6c Captain Naing Lin Oo Son of Lt-Gen Thiha Thura Tin Aung Myint Oo M A6d Hnin Yee Mon Wife of Capt. Naing Lin Oo F A14a Arnt Maung Retired Director General, Directorate of Religious Affairs M A15a Maj-Gen Thar Aye aka Tha Aye Chief of Bureau of Special Operations 4 (Karen, Mon, Tenasserim), d.o.b. 16.2.1945 (formerly B3a) M A15b Wai Wai Khaing a.k.a. Wei Wei Khaing Wife of Maj-Gen Thar Aye (formerly B3b) F (c) the following entries shall be deleted: A12a Lt-Gen Maung Bo Chief of Bureau of Special Operations 4 (Karen, Mon, Tenasserim), d.o.b. 16.2.1945 M A12b Khin Lay Myint Wife of Lt-Gen Maung Bo F A12c Kyaw Swa Myint Son of Lt-Gen Maung Bo, Businessman M (3) Under the heading B. REGIONAL COMMANDERS, No Name Identifying information (inc. Command) Sex (M/F) (a) entries B2a and B2b shall be replaced by the following (changes shown in bold): B2a Maj-Gen Thaung Aye Eastern (Shan State (South)) M B2b Thin Myo Myo Aung Wife of Maj-Gen Thaung Aye F (b) the following entries shall be added in appropriate numerical order: B7b Kyawt Kyawt San Wife of Brig-Gen Maung Shein F B8a Brig-Gen Kyaw Swe South Western (Irrawaddy Division) M B13e Wai Phyo Aung Son of Brig-Gen Wai Lwin M B13f Oanmar (Ohnmar) Kyaw Tun Wife of Wai Phyo Aung F (c) the following entries shall be deleted: B3a Maj-Gen Thar Aye a.k.a. Tha Aye North Western (Sagaing Division) M B3b Wai Wai Khaing a.k.a. Wei Wei Khaing Wife of Maj-Gen Thar Aye F B6a Maj-Gen Khin Zaw Central (Mandalay Division) M B6b Khin Pyone Win Wife of Maj-Gen Khin Zaw F B6c Kyi Tha Khin Zaw Son of Maj-Gen Khin Zaw M B6d Su Khin Zaw Daughter of Maj-Gen Khin Zaw F B8a Maj-Gen Thura Myint Aung South Western (Irrawaddy Division) M B8b Than Than Nwe Wife of Maj-Gen Thura Myint Aung F (4) Under the heading C. DEPUTY REGIONAL COMMANDERS, No Name Identifying information (inc. Command) Sex (M/F) (a) entries C1a and C9a shall be replaced by the following (changes shown in bold): C1a Brig-Gen Kyaw Kyaw Tun Rangoon (Yangon) M C1b Khin May Latt Wife of Brig-Gen Kyaw Kyaw Tun F C9a Brig-Gen Hone Ngaing aka Hon Ngai Coastal M (b) the following entries shall be added in appropriate numerical order: C12b Hla Than Htay Wife of Brig-Gen Tin Hlaing F (5) Under the heading D. MINISTERS, No Name Identifying information (inc. Ministry) Sex (M/F) (a) entries D7a (duplicate), D8a, D20c and D31a (duplicate) shall be replaced by the following (changes shown in bold): D7b Khin Phyone Wife of Maj-Gen Khin Aung Myint F D8a Dr. Chan Nyein Education (since 10.8.2005), formerly Deputy Minister of Science & Technology, Member of the Executive Committee of the USDA, d.o.b. 1944 M D20c Min Thein aka Ko Pauk Son of Brig-Gen Maung Maung Thein M D32a Aung Kyi Employment/Labour (appointed Minister for Relations on 8.10.2007, in charge of relations with Aung San Suu Kyi) M (6) Under the heading E. DEPUTY MINISTERS, No Name Identifying information (inc. Ministry) Sex (M/F) (a) entries E28a, E29a and E30a shall be replaced by the following (changes shown in bold): E28a Maj-Gen Thein Tun Deputy Minister for Posts and Telecommunications M E29a Maj-Gen Kyaw Swa Khaing Deputy Minister for Industry M E30a Maj-Gen Thein Htay Deputy Minister for Defence M (b) the following entries shall be added in appropriate numerical order: E27b Khin Mar Swe Wife of Dr. Paing Soe F E30b Myint Myint Khine Wife of Maj-Gen Thein Htay F E31a Brig-Gen Tin Tun Aung Deputy Minister for Labour (since 7.11.2007) M E32a Brig-Gen Win Myint Deputy Minister Electric Power 2 or Industry-2 (since 7.11.2007) M (7) Under the heading G. SENIOR MILITARY OFFICERS, No Name Identifying information (inc. function) Sex (M/F) (a) entries A1h, A3c, A3e, A7a , A8a shall be replaced by the following (changes shown in bold): G19b Htwe Yi aka Htwe Htwe Yi Wife of Maj-Gen Aung Thein F (b) the following entries shall be added in appropriate numerical order: G2b Nang Phyu Phyu Aye Wife of Maj-Gen Soe Maung F G6b May Mya Sein Wife of Maj-Gen Lun Maung F G14b Nwe Nwe Win Wife of Maj-Gen Than Htay F G17b Khin Mya Mon Wife of Maj-Gen Kyi Win F G18b Khin Myint Wai Wife of Maj-Gen Tin Tun F G86a Maj-Gen Thura Myint Aung Adjutant General (formerly B8a, promoted from South Western Regional Command) M G87a Lt-Gen Maung Bo Chief of Inspector General (formerly A12a) M G87b Khin Lay Myint Wife of Lt-Gen Maung Bo (formerly A12b) F G87c Kyaw Swa Myint Son of Lt-Gen Maung Bo, Businessman (formerly A12c) M G88a Maj-Gen Khin Zaw Chief of Bureau of Special Operations 6 (Naypidaw, Mandalay) Promoted from Central Command M G88b Khin Pyone Win Wife of Maj-Gen Khin Zaw F G88c Kyi Tha Khin Zaw Son of Maj-Gen Khin Zaw M G88d Su Khin Zaw Daughter of Maj-Gen Khin Zaw F G89a Maj-Gen Tha Aye Ministry of Defence M G90a Colonel Myat Thu Commander Rangoon Military Region 1 (northern Rangoon) M G91a Colonel Nay Myo Commander Military Region 2 (Eastern Rangoon) M G92a Colonel Tin Hsan Commander Military Region 3 (Western Rangoon) M G93a Colonel Khin Maung Htun Commander Military Region 4 (Southern Rangoon) M G94a Colonel Tint Wai Commander Operation Control Command No. 4 (Mawbi) M G95a San Nyunt Commander Military Support Unit No. 2 of Military Security Affairs M G96a Lt. Col Zaw Win Commander Lon Htein Battalion Base 3 Shwemyayar M G97a Major Mya Thaung Commander Lon Htein Battalion Base 5 Mawbi M G98a Major Aung San Win Commander Lon Htein Battalion Base 7 Thanlin Township M (c) Under the subheading Navy, the following entry shall be added in appropriate numerical order: G99a Commodore Brig-Gen Thura Thet Swe Commander Taninthayi Naval Region Command M (d) Under the subheading Light Infantry Divisions (LID), the following entries shall be added in appropriate numerical order: G79b San San Yee Wife of Brig-Gen Maung Maung Aye F G100a Colonel Myat Thu Tactical Commander 11 LID M G101a Colonel Htein Lin Tactical Commander 11 LID M G102a Lt. Col. Tun Hla Aung Tactical Commander 11 LID M G103a Col. Aung Tun Brigade 66 M G104a Capt. Thein Han Brigade 66 M G104b Hnin Wutyi Aung Wife of Capt. Thein Han F G105a Lt. Col Mya Win Tactical Commander 77 LID M G106a Colonel Win Te Tactical Commander 77 LID M G107a Colonel Soe Htway Tactical Commander 77 LID M G108a Lt. Col. Tun Aye Commander 702nd Light Infantry Battalion M (e) Under the subheading Other Brigadier-Generals, the following entries shall be added in appropriate numerical order: G73b Moe Thidar Wife of Brig-Gen Phone Zaw Han F G110a Brig-Gen Myint Soe Rangoon Station Commander M G111a Brig-Gen Myo Myint Thein Commandant, Defence Services Hospital Pyin Oo Lwin M G112a Brig-Gen Sein Myint Vice Chairman of Bago Division Peace and Development Council M G113a Brig-Gen Hong Ngai (Ngaing) Chairman of Chin State Peace and Development Council M (8) Under the heading H. MILITARY OFFICERS RUNNING PRISONS AND POLICE, the following entries shall be added in appropriate numerical order: No Name Identifying information (inc. function) Sex (M/F) H2b Nwe Ni San Wife of Zaw Win F H5a Lt-Col Tin Thaw Commander of Government Technical Institute M H6a Maung Maung Oo Head of Military Security Affairs interrogation team at Insein Prison M H7a Myo Aung Director of Rangoon Detention Facilities M H8a Police Brig-Gen Zaw Win Deputy Director of Police M (9) Under the heading I. UNION SOLIDARITY AND DEVELOPMENT ASSOCIATION (USDA), No Name Identifying information (inc. function) Sex (M/F) (a) the following entries shall be added in appropriate numerical order: I7a Soe Nyunt Staff Officer Yangon East M I8a Chit Ko Ko Chairman of the Peace and Development Council in Mingala Taungnyunt Township M I9a Soe Hlaing Oo Secretary of the Peace and Development Council in Mingala Taungnyunt Township M I10a Captain Kan Win Head of Mingala Taungnyunt Township Police Force M I11a That Zin Thein Head of Mingala Taungnyunt Development Affairs Committee M I12a Khin Maung Myint Head of Mingala Taungnyunt Immigration and Population Dept M I13a Zaw Lin Secretary Mingala Taungnyunt Township USDA M I14a Win Hlaing Joint Secretary Mingala Taungnyunt Township USDA M I15a San San Kyaw Staff Officer of the Information and Public Relations Department of the Ministry of Information in Mingala TaungnyuntTownship F I16a Lt-Gen Myint Hlaing Ministry of Defence and USDA Member M (b) The following entries shall be deleted: I6a Dr Chan Nyein Executive Committee Member, d.o.b. 1944 M (10) The heading J. PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES is replaced by J. PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES AND OTHER PERSONS ASSOCIATED WITH THE REGIME No Name Identifying information (inc. Company) Sex (M/F) (a) entries J1a, J2b, J3a, J6a, J7a and J11a shall be replaced by the following (changes shown in bold): J1a Tay Za Managing Director, Htoo Trading Co; Htoo Construction Co., d.o.b. 18.7.1964; ID card MYGN 006415. Father: U Myint Swe (6.11.1924) Mother: Daw Ohn (12.8.1934) M J2b Shwe Shwe Lin Wife of Thiha F J3a Aung Ko Win a.k.a. Saya Kyaung Kanbawza Bank also Myanmar Billion Group, Nilayoma Co. Ltd, East Yoma Co. Ltd and agent for London Cigarettes in Shan and Kayah States M J6a Htay Myint Yuzana Co., d.o.b. 6.2.1955, also Yuzana Supermarket, Yuzana Hotel M J7a Kyaw Win Shwe Thanlwin Trading Co. (sole distributors of Thaton Tires under Ministry of Industry 2) M J11a Than Than Nwe Wife of Gen Soe Win, former Prime Minister (deceased) F (b) the following entries shall be added in appropriate numerical order: J4c Lo Hsing-han Father of Tun Myint Naing aka Steven Law of Asia World M J18a Kyaw Thein Financial Front Man for Tay Zas Htoo Trading, d.o.b. 25.10.1947 M J19a Kyaw Myint Owner, Golden Flower Company M J20a Nay Win Tun CEO Ruby Dragon Jade and Gems Co. Ltd M J21a Win Myint President of the Union of Myanmar Federation of Chambers of Commerce and Industry and owner of Shwe Nagar Min Co M J22a Eike Htun aka Ayke Htun Managing Director of Olympic Construction Co. and Asia Wealth Bank M J23a Dagon  Win Aung Dagon International Co. Ltd, d.o.b. 30.9.1953, p. o.b. Pyay, ID Card No: PRE 127435 M J23b Moe Mya Mya Wife of Dagon  Win Aung, d.o.b. 28.8.1958, ID Card: B/RGN 021998 F J23c Ei Hnin Pwint aka Christabelle Aung Daughter of Dagon  Win Aung, d.o.b. 22.2.1981, Director of Palm Beach Resort Ngwe Saung F J23d Thurane (Thurein) Aung aka Christopher Aung Son of Dagon  Win Aung, d.o.b. 23.7.1982 M J23e Ei Hnin Khine aka Christina Aung Daughter of Dagon  Win Aung, d.o.b. 18.12.1983 F J24a Aung Myat Mother Trading M J25a Win Lwin Kyaw Tha Company M J26a Dr. Sai Sam Tun Loi Hein Co. working in collaboration with Ministry of Industry No. 1 M J27a San San Yee (Yi) Super One Group of Companies F J28a Aung Toe Chief Justice M J29a Aye Maung Attorney General M J30a Thaung Nyunt Legal Adviser M J31a Dr Tun Shin Deputy Attorney General M J32a Tun Tun Oo Deputy Attorney General M J33a Tun Tun Oo Deputy Chief Justice M J34a Thein Soe Deputy Chief Justice M J35a Tin Aung Aye Supreme Court Judge M J36a Tin Aye Supreme Court Judge M J37a Myint Thein Supreme Court Judge M J38a Chit Lwin Supreme Court Judge M J39a Judge Thaung Lwin Kyauktada Township Court M (c) The following entries shall be deleted: J1d Myint Swe Father of Tay Za, d.o.b. 6.11.1924 M ANNEX II Annex VII to Regulation (EC) No 194/2008 is amended as follows: Name Address Director/Owner/additional information Date of listing (1) Entry 4 under the section I. UNION OF MYANMAR ECONOMIC HOLDING LTD., sub-heading Joint Ventures, A. MANUFACTURING, shall be replaced by the following (changes shown in bold): 4. Myanmar Brewery Ltd. No 45, No 3, Trunk Road Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon Lt-Col (Retired) Ne Win Maung Aye, Chairman 25.10.2004 (2) A new section III. GOVERNMENT OWNED COMMERCIAL ENTERPRISES shall be inserted following the section entitled II. MYANMAR ECONOMIC CORPORATION (MEC), with the following entries: III. GOVERNMENT OWNED COMMERCIAL ENTERPRISES 1. Myanma Salt and Marine Chemicals Enterprise Thakayta Township, Yangon Managing Director U Win Htain (Ministry of Mines) 29.4.2008 2. Myanma Electric Power Enterprise (Ministry of Electric Power 2) 29.4.2008 3. Myanma Agricultural Produce Trading Managing Director: Kyaw Htoo (Ministry of Commerce) 29.4.2008 4. Myanma Machine Tool and Electrical Industries Director: Win Tint (Ministry of Industry 2) 29.4.2008 5. Myanmar Tyre and Rubber Industries (Ministry of Industry 2) 29.4.2008 6. Myanmar Defence Products Industry Ngyaung Chay Dauk (Ministry of Defence) 29.4.2008 7. Co-Operative Import Export Enterprise (Ministry of Co-Operatives) 29.4.2008 (3) The section III. OTHERS shall become section IV. OTHERS and the following entries shall be replaced with the entries below (changes shown in bold): 1. Htoo Trading Co 5 Pyay Road, Hlaing Township, Yangon Tay Za 10.3.2008 2. Htoo Transportation Services Tay Za 10.3.2008 3. Treasure Hotels and Resorts No. 41, Shwe Taung Gyar Street, Bahan Township, Yangon Tay Za 10.3.2008 4. Aureum Palace Hotels And Resorts No. 41, Shwe Taung Gyar Street, Bahan Township, Yangon Tay Za 10.3.2008 5. Air Bagan No. 56, Shwe Taung Gyar Street, Bahan Township, Yangon 10.3.2008 6. Myanmar Avia Export Tay Za 10.3.2008 7. Kanbawza Bank Head Office: 615/1 Pyay Road, Kamaryut, Township, Yangon Aung Ko Win 10.3.2008 8. Zaykabar Co 3 Main Road, Mingalardon Garden City, Mingalardon, Yangon Khin Shwe 10.3.2008 9. Shwe Thanlwin Trading Co 262 Pazundaung Main Road Lower, Pazundaung, Yangon Kyaw Win 10.3.2008 10. Max Myanmar Co., Ltd 1 Ywama Curve, Bayint Naung Road, Blk (2), Hlaing Township, Yangon Chairman: U Zaw Zaw, Senior Executive Officer: U Than Zaw 10.3.2008 11. Hsinmin Cement Plant Construction Project Union of Myanmar Economic Holdings Ltd, Kyaukse Col Aung San 10.3.2008 12. Ayer Shwe Wa (Wah, War) 5 Pyay Road, Hlaing Township, Yangon Aung Thet Mann aka Shwe Mann Ko Ko 10.3.2008 13. Myanmar Land And Development Col (Retired) Thant Zin 10.3.2008 14. Eden Group of Companies 30-31 Shwe Padauk, Yeikmon Bayint Naung Road, Kamayut Tsp Yangon Chit Khaing aka Chit Khine 10.3.2008 15. Golden Flower Co., Ltd 214 Wardan Street, Lamadaw, Yangon Managing Director: Aung Htwe, Owner: Kyaw Myint 10.3.2008 16. Maung Weik Et Co., Ltd. 334/344 2nd Floor, Anawratha Road, Bagan Bldg, Lamadaw, Yangon Maung Weik 10.3.2008 17. National Development Company Ltd. 3/A Thathumar Rd, Cor of Waizayantar Road, Thingangyun, Yangon 10.3.2008 18. A1 Construction And Trading Co., Ltd 41 Nawady St, Alfa Hotel Building, Dagon, Yangon Tel: 00-95-1-241905/245323/254812 Fax: 00 95 1 252806 Email: aone@mptmail.net.mm Managing Director U Yan Win 10.3.2008 19. Asia World Co., Ltd 6062 Wardan Street, Bahosi Development, Lamadaw, Yangon Tun Myint Naing aka Steven Law (J4a, Annex VI) 10.3.2008 20. Yuzana Co., Ltd No 130 Yuzana Centre, Shwegondaing Road, Bahan Township, Yangon Chairman/Director: Htay Myint 10.3.2008 21. Yuzana Construction No 130 Yuzana Centre, Shwegondaing Road, Bahan Township, Yangon Chairman/Director: Htay Myint 10.3.2008 22. Myangonmyint Co (enterprise held by the USDA) (4) Under the heading IV. OTHERS, the following entries are added: 23. Htoo Furniture, aka Htoo Wood Products, aka Htoo Wood based Industry, aka Htoo Wood 21 Thukha Waddy Rd, Yankin Township, Yangon Tay Za 29.4.2008 24. Pavo Aircraft Leasing PTE Ltd aka Pavo Trading Pte Ltd. Tay Za 29.4.2008 25. Subsidiaries of Asia World:  Asia World Industries;  Asia Light Co. Ltd.;  Asia World Port Management Co.;  Ahlon Warves. Chairman/Director: Tun Myint Naing aka Steven Law (J4a, Annex VI) 29.4.2008 26. Dagon International/Dagon Timber Ltd 262-264 Pyay Road, Dagon Centre, Sanchaung, Yangon Directors: Dagon  Win Aung and Daw Moe Mya Mya 29.4.2008 27. Palm Beach Resort Ngwe Saung Owned by Dagon International. Directors, Dagon  Win Aung, Daw Moe Mya Mya and Ei Hnin Pwint @ Chistabelle Aung 29.4.2008 28. IGE Co Ltd No.27-B, Kaba Aye Pagoda Road, Bahan Township, Yangon Tel: 95-1-558266 Fax: 95-1-555369 and No.H-11, Naypyitaw, Naypuitaw Tel: 95-67-41-4211 Directors Nay Aung (D17e Annex VI) and Pyi (Pye) Aung (D17g Annex VI) and Managing Director Win Kyaing 29.4.2008 29. Mother Trading and Construction 77/78, Wadan Street, Bahosi Ward, Lanmadaw, Yangon Tel: 95-1-21-0514 Email: mother.trade@mptmail.net.mm Director Aung Myat 29.4.2008 30. Kyaw Tha Company and Kyaw Tha Construction Group No. 98, 50th Street, Pazundaung Township, Yangon Tel: 95-1-296733 Fax: 95-1-296914 Email: kyawtha.wl@mptmail.net.mm Website: http://www.kyawtha.com Director U Win Lwin and Managing Director Maung Aye 29.4.2008 31. Ye Ta Khun (Yetagun) Construction Group Yuzana Plaza West, Tamwe Township Yangon Owner Aung Zaw Ye Myint (A9d Annex VI) son of General Ye Myint (A9a) 29.4.2008 32. Js Donuts 26-28 Lanmadaw Street Lanmadaw Tsp, Yangon Tel: 95-1-710242 Junction 8 Shopping Centre 8th Mile; Mayangon Tsp; Yangon Tel: 95-1-650771 (2nd Floor.) Yuzana Plaza Banyar Dala Road, Mingalar Taung Nyunt Tsp, Yangon Tel: 95-1-200747 173-175 Pansodan Street, Kyauktada Tsp, Yangon Tel: 95-1-287525 381-383 Near Bogyoke Aung San Market Shwebontha Street, Pabedan Tsp, Yangon Tel: 95-1-243178 Owner: Kyaing San Shwe (A1h Annex VI) son of Senior General Than Shwe (A1a) 29.4.2008 33. Sun Tac or Sun Tec Suntac Int'l Trading Co., Ltd. 151 (B) Thiri Mingalar Lane Mayangon Township, Yangon Tel: 01-650021 654463 Owner: Sit Taing Aung son of Aung Phone 29.4.2008 34. (MMS) Min Min Soe Group of Companies 23-A, Inya Myaing Street, Bahan Tsp. Tel: 95-1-511098, 514262 Email: mms@mptmail.net.mm Shareholder Kyaw Myo Nyunt (J10c Annex VI) son of Gen Nyunt Tin, Minister of Agriculture (Retired) (J10a Annex VI) 29.4.2008 35. Myanmar Information and Communication Technology aka Myanmar Infotech MICT Park, Hlaing University Campus Part Owner: Aung Soe Tha (D22e Annex VI) 29.4.2008 36. MNT (Myanmar New Technology) Owner: Yin Win Thu, Partner Nandar Aye (A2c Annex VI) 29.4.2008 37. Forever Group No (14 02/03), Olympic Tower I, Corner of Boaungkyaw Street and Mahabandoola Street, Kyauktada Township, Yangon. Tel: 95-1-204013, 95-1-204107 Email: forevergroup@mptmail.net.mm Managing Director: Daw Khin Khin Lay Member of Board of Directors: U Khin Maung Htay Senior Manager U Kyaw Kyaw 29.4.2008